Title: From John Adams to Richard Rush, 30 May 1814
From: Adams, John
To: Rush, Richard



My dear Sir
Quincy May 30. 1814

Your favour of the 20th has given me great pleasure; because it informs me that you are happy. Your Visit to Philadelphia must have been delightful; and the Company of your excellent Surviving Parent on your return, and her domestication with you, and the fair Enchantress must be more So. This family Intercourse cannot be less pleasing to your Mother. It will preserve her health and prolong her Life, much more important to you, your Brothers and Sister, than, I dare Say, She esteems it for herself.
A Stock, of new Lawbooks, next to the renovation of social, domestic and local feelings, was an Object worthy of you. New Lawbooks, I hope improve upon the Old, But ought not to Supercede them all. I fear you would laugh, if I Should Say that the Corpus Juris, Vinnius, and Cujacius; ought not to be wholly Superceded by Hale and Coke, Holt and Mansfield. No, nor by Parsons Ingersol, or Marshall.
Why are We “astonished at the Events in Europe?” They are every day Occurrences in History. That Heroes come to bad Ends, has been the experience of all Ages. Alexander, Cæsar, Charles 12th and Oliver Cromwell: and millions of others as wild and delirious as they, have all come to a like Catastrophy. Read the Historys of our Missionary Societies. Is there not the Same Enthusiasm? the same Heroism? I Scarcely dare to Say what I know, that many a kept Mistress has dared for her Lover, as great hazards and Sufferings as any of these Sublime Heroes temporal or Spiritual.
While We know, that Enthusiasm, produces the most Sublime and beautiful Actions and Events in human Life, at times, We Should always be jealous of it, watch its movements, and be prepared to escape, avoid or resist its deleterious Effects.
Alass! The Massachusetts Triumvirate is broken! Judge Paine is no more! An old german Doctor Turner when I was a little Boy asked me the Age of my Father. When I told him, as well as I knew, Alass! Said the old Gentleman, “Your Fathers Age, is So near my own, that when one dies of Old Age, the other may quake for fear.” If death were terrible to Gerry or to me, the death of Paine might make Us, “quake for fear”!
“What would New England Say”? She will Say as She ought to Say, And as She always has Said, on like Occasions “I have been deceived, cheated, deluded.” I thought Britain our Friends: but I find I have been mistaken. The “Intimations” you have had, have been made to me. The Tories have “intimated” to me in various, Secret confidential, round about Ways, these mighty Bugbears. “Mr Adams Saved the Fisheries once.” “I hope his Son will save them, a Second time.” “We have no confidence in Gallatin, Clay, Russell, nor even Bayard. We believe they would all Sacrifice the Fisheries for Canada, or even for Peace.” My invariable Answer has been. You deceive yourselves with imaginary fears. You know not the Men. Bayard Russell, Clay and even Gallatin, would cede the Fee Simple of the U.S. as Soon as they would the Fisheries.
Did you ever know a Man or Nation or Coalition or Alliance that could bear Success, Victory and Prosperity. Victory has destroyed Napoleon. Victory is in danger of destroying the Allies. If not, and the Bourbons are restored, what is their prospect The Steuarts were restored. For how long a time? And how many Plotts? How Many Sidneys Russells, Staffords, were beheaded?
I know by experience, that the Swell is as dangerous as the Storm.
We must learn to know ourselves, to esteem ourselves to respect ourselves, to confide in ourselves under Heaven alone. We must hold Europe at Arms length, do them Justice, treat them with Civility, and Sett their Envy, Jealousy Malice Retaliation and revenge at defiance.
“The Lakes, the Lakes, the Lakes”! “Shocking” indeed that We have not the command of the Lakes!
But I could convince you, that it is Still more Shocking, that We have not the command of the Ocean; or at least an independent Power on the Ocean. But this would lead me too far, at present. If you have a curiosity upon this Subject, I will give you a few hints in a future Letter from your Friend

John Adams